Judge TAUBMAN
dissenting.
Because I disagree with the majority’s conclusion that temporary total disability (TTD) payments may continue after a claimant reaches maximum medical improvement (MMI), I respectfully dissent.
Statutes are to be construed as a whole to give a consistent, harmonious, and sensible effect to all of their parts. Board of County Commissioners v. Bainbridge, Inc., 929 P.2d 691 (Colo.1996).
As acknowledged by the majority, temporary disability benefits “shall continue until,” inter alia, the claimant reaches MMI. Sections 8-42-105(3)(a) and 8-42-106(2)(a), C.R.S. (1996 Cum.Supp.); see § 8-42-105(1), C.R.S. (1996 Cum.Supp.) (TTD benefits “shall cease upon the occurrence of any of the events enumerated in subsection (3) of this section”); Blue Mesa Forest v. Lopez, 928 P.2d 831 (Colo.App.1996).
The term “shall” connotes a mandatory requirement. Hillebrand Construction Co. v. Worf, 780 P.2d 24 (Colo.App.1989). Further, any regulation that is contrary to or inconsistent with the regulatory authorizing statute is void. Suetrack USA v. Industrial Claim Appeals Office, 902 P.2d 854 (Colo.App.1995).
The statutes at issue here clearly and unambiguously provide that temporary disability benefits “shall” terminate upon attainment of MMI. Thus, the director has no authority to condition this statutory right on the admission of permanent disability benefits. However, Rules IV(G)(1) and IX(C)(l)(a) could, as interpreted here, compel an admission for permanent partial disability (PPD) benefits prior to the completion of a proper investigation concerning the extent of a claimant’s permanent disability.
Therefore, I would conclude that, to the extent that these rules purport to place additional restrictions on the termination of temporary disability benefits, beyond those authorized by statute, such restrictions are void. See Suetrack USA v. Industrial Claim Appeals Office, supra.
*1362Although the majority relies upon § 8^42-107(8)(d), C.R.S. (1996 Cum.Supp.), which provides that medical impairment benefits “shall be paid ... beginning on the date of maximum medical improvement,” neither that statute nor any other specifically provides that the right to PPD benefits “commences simultaneously” with the termination of the right to TTD benefits when a claimant reaches MMI. It is undisputed that when an authorized treating physician determines that no permanent medical impairment has resulted from an injury, no PPD benefits would continue or be payable after a finding of MMI, at least not until a claimant succeeded in reversing such decision after an administrative hearing.
Additionally, it appears that the parties did not follow a new statutory procedure which applies to the circumstances presented here, i.e., when an authorized treating physician not accredited under the Level II accreditation program is providing primary care out of the state of Colorado. On April 8, 1996, the date the authorized treating physician determined claimant’s date of MMI, § 8-42-107(8)(b.5), C.R.S. (1996 Cum.Supp.) became effective.
Under that statute, a non-accredited out-of-state physician “shall, within twenty days after the determination of [MMI], determine whether the employee has sustained any permanent impairment,” and shall conduct such tests as necessary to determine the employee’s medical impairment rating. Section 8-42-107(8)(b.5)(I)(A), C.R.S. (1996 Cum. Supp.).
Additionally, the statute provides that if the employee chooses not to have the authorized treating physician perform such tests, or if the information is not transmitted in a timely manner to the insurer, the insurer shall arrange and pay for the employee to return to Colorado for examination, testing, and rating, at the expense of the insurer. If the employee refuses to return to Colorado for examination, no permanent disability benefits shall be awarded. Section 8-42-107(8)(b.5)(I)(B), C.R.S. (1996 Cum.Supp.).
The statute then provides that the insurer shall, within twenty days after receipt of the medical information from the out-of-state physician, appoint a Level II accredited physician to determine the employee’s medical impairment rating. Section 8-42-107(8)(b.5)(I)(C), C.R.S. (1996 Cum.Supp.). Finally, the statute provides that if the employee or insurer disputes a medical impairment rating, including a finding that there is no medical impairment, the parties to the dispute may by mutual agreement select a physician to perform an independent medical examination (IME) to review the rating. Section 8-42-107(8)(b.5)(I)(D), C.R.S. (1996 Cum.Supp.).
Nothing in this new statutory scheme provides for the continuation of TTD or PPD benefits without interruption upon a determination of MMI.
Additionally, Department of Labor & Employment, 7 Code Colo. Reg. 1101-3, Rule IV(NX4)(d), relied on by the Industrial Claim Appeals Office, provided at the times pertinent here that if none of the treating physicians has a Level II accreditation, the insurer shall have twenty days to request a division IME in order to ascertain the claimant’s medical impairment. To the extent that rule was applicable here, it would have allowed for a period of up to twenty days for an insurer to request a division IME and such additional time as was necessary to have such IME conducted before a claimant would be entitled to any PPD benefits. Of course, if the IME concluded that the claimant did have a permanent medical impairment, PPD benefits would be paid retroactive to the date of MMI.
Therefore, it does not appear that the Panel’s reliance on the above-stated rule was correct.
Accordingly, to the extent that Rules IV(G)(1) and IX(C)(l)(a) authorize the director to order an employer to pay TTD benefits beyond the date of MMI, I conclude that they contravene the statute and are, thus, void. Hence I would set aside the order of the Panel requiring the employer to pay TTD benefits beyond March 4,1996, and would remand for further proceedings consistent with my views as expressed herein.